              Case 18-10601-MFW        Doc 1963      Filed 01/09/19      Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                          Chapter 11

THE WEINSTEIN COMPANY HOLDINGS,                 Case No. 18-10601 (MFW)
LLC, et al.,
                                                (Jointly Administered)
               Debtors.
                                                Hearing Date: January 14, 2019 at 11:30 a.m.
                                                Obj. Deadline: January 11, 2019 at 12:00 p.m.

                                                Re: Docket No. 1958


Lantern Entertainment LLC,
                                                Adv. Pro. No. 18-50924 (MFW)
               Plaintiff,

         v.

Bruce Cohen Productions and Bruce Cohen,
                                                Re: Adv. Docket No. 31
               Defendants.


   NOTICE OF HEARING AND OBJECTION DEADLINE REGARDING MOTION
      TO STRIKE OBJECTION OF LANTERN ENTERTAINMENT LLC TO (I)
     SUPPLEMENTAL OBJECTION AND JOINT MOTION OF SLP CONTRACT
 COUNTERPARTIES TO CLARIFY SALE ORDER; (II) MOTION OF EXECUTORY
       CONTRACT COUNTERPARTIES FOR ORDER CONFIRMING THAT
  COUNTERPARTIES’ AGREEMENTS HAVE BEEN DESIGNATED BY LANTERN
 FOR ASSUMPTION AND ASSIGNMENT; AND (III) THE OFFICE COMMITTEE OF
  UNSECURED CREDITORS’ (A) OBJECTION TO SUPPLEMENTAL NOTICE OF
 FILING OF LIST OF ASSUMED CONTRACTS PURSUANT TO SALE ORDER AND
(B) JOINDER TO THE MOTION OF EXECUTORY CONTRACT COUNTERPARTIES
  FOR ORDER CONFIRMING THAT COUNTERPARTIES’ AGREEMENTS HAVE
    BEEN DESIGNATED BY LANTERN FOR ASSUMPTION AND ASSIGNMENT

         PLEASE TAKE NOTICE that, on January 8, 2019, the executory contract

counterparties listed on Exhibit A hereto (collectively, the “Counterparties”) filed the Motion to

Strike Objection of Lantern Entertainment LLC to (I) Supplemental Objection and Joint Motion

of SLP Contract Counterparties to Clarify Sale Order; (II) Motion of Executory Contract
            Case 18-10601-MFW          Doc 1963     Filed 01/09/19    Page 2 of 4



Counterparties for Order Confirming that Counterparties’ Agreements Have Been Designated

By Lantern For Assumption And Assignment; and (III) The Office Committee of Unsecured

Creditors’ (A) Objection to Supplemental Notice of Filing Of List of Assumed Contracts

Pursuant to Sale Order and (B) Joinder to the Motion of Executory Contract Counterparties for

Order Confirming that Counterparties’ Agreements Have Been Designated By Lantern for

Assumption and Assignment [D.I. 1958; Adv. D.I. 31] (the “Motion to Strike”) with the United

States Bankruptcy Court for the District of Delaware, 824 North Market Street, 3rd Floor,

Wilmington, Delaware 19801 (the “Bankruptcy Court”). A copy of the Motion to Strike was

previously served on you.

       PLEASE TAKE FURTHER NOTICE that, on January 8, 2019, the Counterparties also

filed the Motion to Set Expedited Hearing Date and Shorten Notice Period With Respect to

Motion to Strike Objection of Lantern Entertainment LLC to (I) Supplemental Objection and

Joint Motion of SLP Contract Counterparties to Clarify Sale Order; (II) Motion of Executory

Contract Counterparties for Order Confirming that Counterparties’ Agreements Have Been

Designated By Lantern For Assumption And Assignment; and (III) The Office Committee of

Unsecured Creditors’ (A) Objection to Supplemental Notice of Filing Of List of Assumed

Contracts Pursuant to Sale Order and (B) Joinder to the Motion of Executory Contract

Counterparties for Order Confirming that Counterparties’ Agreements Have Been Designated

By Lantern for Assumption and Assignment [D.I. 1958; Adv. D.I. 32] (the “Motion to Shorten”),

pursuant to which the Counterparties requested approval of a shorten notice period and objection

deadline relating to the Motion to Strike. A copy of the Motion to Shorten was previously served

on you.




                                               2
             Case 18-10601-MFW         Doc 1963      Filed 01/09/19     Page 3 of 4



       PLEASE TAKE FURTHER NOTICE that, on January 9, 2019, the Bankruptcy Court

entered the Order Granting Motion to Set Expedited Hearing Date and Shorten Notice

Period with Respect to Motion to Strike Objection of Lantern Entertainment LLC to (I)

Supplemental Objection and Joint Motion of SLP Contract Counterparties to Clarify Sale

Order; (II) Motion of Executory Contract Counterparties for Order Confirming that

Counterparties’ Agreements Have Been Designated By Lantern For Assumption And

Assignment; and (III) The Office Committee of Unsecured Creditors’ (A) Objection to

Supplemental Notice of Filing Of List of Assumed Contracts Pursuant to Sale Order and

(B) Joinder to the Motion of Executory Contract Counterparties for Order Confirming

that Counterparties’ Agreements Have Been Designated By Lantern for Assumption and

Assignment [D.I. 1691; Adv. D.I. 33] (the “Order Shortening Notice”). Copies of the Order

Shortening Notice is attached hereto as Exhibits B & C, respectively.

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Order Shortening

Notice, (i) a hearing to consider the Motion to Strike will be held before The Honorable Mary F.

Walrath, United States Bankruptcy Court for the District of Delaware, 824 North Market Street,

5th Floor, Courtroom #4, Wilmington, Delaware 19801 on January 14, 2019 at 11:30 a.m.

(prevailing Eastern Time) and (ii) responses or objections, if any, to the Motion to Strike shall

be made in writing and shall set forth the basis thereof, and such responses or objections must be

filed with the Bankruptcy Court and served upon undersigned counsel so as to be received on or

before January 11, 2019 at 12:00 p.m. (prevailing Eastern Time).




                                                3
            Case 18-10601-MFW   Doc 1963     Filed 01/09/19   Page 4 of 4



       PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION TO STRIKE WITHOUT FURTHER NOTICE OF

HEARING.


Dated: January 9, 2019             CROSS & SIMON, LLC

                                   /s/ Christopher P. Simon
                                   Christopher P. Simon (No. 3697)
                                   1105 North Market Street, Suite 901
                                   Wilmington, DE 19801
                                   Telephone: (302) 777-4200
                                   csimon@crosslaw.com

                                   - and -

                                   LANDAU GOTTFRIED & BERGER LLP
                                   Michael I. Gottfried
                                   Roye Zur
                                   1801 Century Park East, Suite 700
                                   Los Angeles, CA 90067
                                   mgottfried@lgbfirm.com
                                   rzur@lgbfirm.com

                                   Attorneys for Counterparties




                                      4
